DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7, 8, 12, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang et al. (US 2019/0187169).
Regarding claim 1, Tang et al. (hereinafter Tang) teaches a microelectromechanical systems (MEMS) accelerometer comprising: a substrate 26 disposed in a plane defined by a first axis and a second axis perpendicular to the first axis (Fig. 1); a first proof mass 50 and a second proof mass 44 coupled to the substrate 26 [0016] and configured to translate in opposite directions of each other along a third axis perpendicular to the first and second axes (Fig. 4); and at least one lever 34 coupling the first proof mass 50 to the second proof mass 44 (Fig. 1), wherein: the MEMS accelerometer is configured to detect acceleration along the third axis via detection of translation of the first 50 and second proof masses 44 along the third axis [0029]; and the MEMS accelerometer exhibits symmetry about the first and second axes (Fig. 1).
Regarding claim 7, Tang teaches the MEMS accelerometer of claim 1, wherein the first 50 and second proof masses 44 are coupled to the substrate via at least one anchor 64 disposed in-line with at least one of the first axis or the second axis (Fig. 1).
Regarding claim 8, Tang teaches the MEMS accelerometer of claim 7, wherein the at least one anchor comprises first 64 and second anchors 58, and wherein each of the first 50 and second proof masses 44 are coupled to each of the first 64 and second anchors 58 (Fig. 1).
Regarding claim 12, Tang teaches the microelectromechanical systems (MEMS) accelerometer, comprising: a substrate 26 disposed in a plane defined by a first axis and a second axis perpendicular to the first axis (Fig. 1); a first proof mass 50 coupled to the substrate 26 via an anchor 64 disposed in a center of the MEMS accelerometer (center in the x-direction) (Fig. 1); and a second proof mass 44 coupled to the substrate 26 via the anchor 58 and to the first proof mass 50 (Fig. 1), wherein: the first 50 and second proof masses 44 are configured to translate along a third axis perpendicular to the first and second axes in response to acceleration along the third axis [0029]; and the MEMS accelerometer exhibits symmetry about the first and second axes (Fig. 1).
Regarding claim 18, Tang teaches the MEMS accelerometer of claim 17, wherein the first proof mass 50 translates in a first direction 94 along the third axis when the second proof mass 44 translates in a second direction 92 along the third axis opposite the first direction (Fig. 4).
Allowable Subject Matter
Claims 19-20 are allowable.
Claims 2-6, 9-11, and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 19 and 20, the prior art of record fails to teach or suggest “first and second levers couple to each of the first and second proof masses and disposed in line with each other” in combination with the remaining limitations of claim 19.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW V DO whose telephone number is (571)270-3420. The examiner can normally be reached Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/A.V.D/Examiner, Art Unit 2852